Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 23, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  147384 & (55)                                                                                          Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  SAL-MAR ROYAL VILLAGE, L.L.C.,                                                                            David F. Viviano,
           Plaintiff-Appellee,                                                                                          Justices

  v                                                                   SC: 147384
                                                                      COA: 308659
                                                                      Macomb CC: 2011-004061-AW
  MACOMB COUNTY TREASURER,
          Defendant-Appellant.

  _________________________________________/

         By order of November 20, 2013, while retaining jurisdiction, this Court remanded
  this case to the Court of Appeals for further proceedings. On order of the Court, the
  Court of Appeals having issued its opinion on remand, the application for leave to appeal
  is again considered, and it is GRANTED. The parties shall include among the issues to
  be briefed: (1) whether interest and administrative fees for delinquent taxes assessed
  pursuant to MCL 211.78a(3) can be waived in a Michigan Tax Tribunal proceeding in
  which the Macomb County Treasurer was not a party; (2) whether the Macomb County
  Treasurer was in privity with Macomb Township for purposes of waiving interest and
  fees under § 78a(3); and (3) whether the plaintiff’s complaint for relief falls under the
  exclusive jurisdiction of the Tax Tribunal pursuant to MCL 205.731.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 23, 2014
           t0416
                                                                                 Clerk